PER CURIAM.
The final order under review is affirmed upon a holding that: (a) the underlying judgment upon which pre-judgment interest was sought and denied below is itself subject to reversal as to the defendant Ethyl Corporation, and, consequently, pre-judgment interest thereon was properly denied as to such defendant, Ethyl Corporation v. Balter, 386 So.2d 1220 (Fla. 3d DCA 1980) (case no. 78-994, opinion released this date), and (b) pre-judgment interest on the plaintiff Balter’s claim for tortious interference with advantageous contractual relations against the defendants herein did not lie, in any event, because, in our view, neither test for the allowance of such interest established by Sullivan v. McMillan, 37 Fla. 134, 143-144, 19 So. 340, 343 (1896), was met in this case. Vacation Prizes, Inc. v. City National Bank of Miami Beach, 227 So.2d 352 (Fla. 2d DCA 1969).
Affirmed.